       Case 1:21-cv-03369-WMR Document 11 Filed 09/13/21 Page 1 of 5




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION
KEITH THOMAS,                                )
                                             )
      Plaintiff,                             )
                                             )     CIVIL ACTION FILE
v.                                           )     NO. 1:21-cv-03369-WMR
                                             )
BANK OF AMERICA, N.A., et al.,               )
                                             )
                                             )
      Defendants.                            )
                                             )

                        ORDER STAYING PRETRIAL
                        DEADLINES AND DISCOVERY

      THIS MATTER is before the Court on the Motion to Stay Pretrial Deadlines

and Discovery filed by Defendant Bank of America, N.A., for itself and as successor

by merger to BAC Home Loans Servicing, LP, which is formerly known as

Countrywide Home Loans Servicing, LP1 (“BANA”), Defendant Mortgage

Electronic Registration Systems, Inc. (“MERS”), Defendant MERSCORP Holdings,

Inc.2 (“MERSCORP”), and Defendant McGuireWoods LLP (“McGuireWoods”)

(collectively “Defendants”).


1
  As of July 1, 2011, BAC Home Loans Servicing, LP f/k/a Countrywide Home
Loans Servicing, L.P. no longer exists as a legal entity, as it merged with and into
Bank of America, N.A.
2
  Plaintiff erroneously names “Mortgage Electronic Registration Systems, Inc. a/k/a
          Case 1:21-cv-03369-WMR Document 11 Filed 09/13/21 Page 2 of 5




      Upon consideration of the Motion to Stay Pretrial Deadlines and Discovery,

and the arguments contained in the accompanying Memorandum of Law, the Court

finds that there is sufficient evidence and just cause for the Court to stay pretrial

deadlines and discovery while the Court considers Defendants’ Motion to Dismiss.

      Accordingly, it is hereby:

      ORDERED that Defendants’ Motion to Stay Pretrial Deadlines and Discovery

is GRANTED, staying the commencement of the discovery period and the parties’

obligations to comply with the deadlines for conducting the Rule 26(f) conference,

filing initial disclosures, and filing a preliminary report and discovery plan.

      It is furthermore ORDERED that should the Court later deny Defendants’

Motion to Dismiss, the parties shall comply with all preliminary mandates of the

federal and local rules within thirty (30) days of the Court’s Order denying said

motion.

      SO ORDERED, this 13th day of September, 2021.




MERSCORP, Inc.” as a Defendant. However, Mortgage Electronic Registration
Systems, Inc. and MERSCORP Holdings, Inc. (f/k/a MERSCORP Inc.) are separate
entities and each will respond in its own capacity.

                                           2
       Case 1:21-cv-03369-WMR Document 11 Filed 09/13/21 Page 3 of 5




Prepared and presented by:

/s/ Allison G. Rhadans
Allison G. Rhadans
Georgia Bar No.940557
McGuireWoods LLP
1230 Peachtree Street, NE
Promenade II, Suite 2100
Atlanta, Georgia 30309-3534
(404) 443-5700 (Telephone)
(404) 443-5677 (Facsimile)
ARhadans@mcguirewoods.com
Attorney for Defendant Bank of America, N.A., Defendant Mortgage Electronic
Registration Systems, Inc., Defendant MERSCORP Holdings, Inc., and Defendant
McGuireWoods LLP




                                      3
        Case 1:21-cv-03369-WMR Document 11 Filed 09/13/21 Page 4 of 5




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION
KEITH THOMAS,                  )
                               )
    Plaintiff,                 )
                               )    CIVIL ACTION FILE
v.                             )    NO. 1:21-cv-03369-WMR
                               )
BANK OF AMERICA, N.A., et al., )
                               )
                               )
    Defendants.                )
                               )
         CERTIFICATE OF SERVICE, FONT AND MARGINS

      I hereby certify that on the undersigned date, I electronically filed the

foregoing [PROPOSED] ORDER STAYING PRETRIAL DEADLINES AND

DISCOVERY with the Clerk of the Court using the CM/ECF System, which will

electronically deliver a copy to counsel of record, and served a true and correct copy

of same on the undersigned individual(s) via First-Class Mail, postage prepaid,

addressed to:

                                  Keith Thomas
                             Post Office Box 960242
                             Riverdale, Georgia 30296
                                 Plaintiff, Pro Se

      I further certify that I prepared this document in 14 point Times New Roman

font and complied with the margin and type requirements of this Court.



                                          4
 Case 1:21-cv-03369-WMR Document 11 Filed 09/13/21 Page 5 of 5




This 10th day of September, 2021.

                              /s/ Allison Rhadans
                              Allison Rhadans
                              Georgia Bar No. 940557
                              McGuireWoods LLP
                              1230 Peachtree Street, NE
                              Promenade II, Suite 2100
                              Atlanta, Georgia 30309-3534
                              (404) 443-5700 (Telephone)
                              ARhadans@mcguirewoods.com
                              Attorneys for Defendant Bank of America,
                              N.A., Defendant Mortgage Electronic
                              Registration Systems, Inc., Defendant
                              MERSCORP Holdings, Inc., and Defendant
                              McGuireWoods LLP




                                    5
